The controversy here is between appellant and appellee, as of course. Appellee introduced oral evidence to show that he was an employee of appellant company, and that by virtue of that employment the company was due him more than the amount which the company is endeavoring to enforce against him. The company objected to this oral evidence on the ground that there existed a written contract between appellee and one Whistler which, according to its terms, would show that appellee was solely in the employment of Whistler during the period involved. Whistler is no party to the suit and appellee is not relying on the written contract between him and Whistler. The rule excluding parol evidence to vary or contradict a written instrument applies only in controversies between the parties to the instrument and those claiming under them. See 22 C.J., p. 1292, and the numerous cases cited thereunder, including two from this state, both of which are in direct accord with the rule as stated.
Affirmed. *Page 630